Citation Nr: 1545393	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-41 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a recurrent cardiovascular disorder to include coronary artery disease (CAD), coronary artery bypass graft (CABG) residuals, and congestive heart failure (CHF).

2.  Entitlement to service connection for a recurrent pulmonary disorder to include pulmonary hypertension and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from November 1942 to March 1945.  He was awarded the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Cleveland, Ohio, Regional Office which denied, in pertinent part, service connection for a heart disorder.  In December 2008, the Oakland, California, Regional Office (RO) denied, in pertinent part, service connection for a respiratory disorder, characterized here as a recurrent pulmonary disorder.

The issue of service connection for a recurrent pulmonary disorder to include pulmonary hypertension and COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A recurrent cardiovascular disorder was first shown in 1998 and was not incurred during active service.

2.  A current heart disability has been aggravated by the Veteran's PTSD.

3.  The Veteran's heart disability was not caused by his PTSD.





CONCLUSION OF LAW

The criteria for service connection for a heart disability manifested by CAD, CABG residuals, and CHF are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection for a recurrent cardiovascular disorder is warranted because his physicians found that his cigarette smoking was a manifestation of his PTSD and it precipitated his cardiovascular disorder.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include arteriosclerosis (CAD), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a disability is proximately due to or the result of a service-connected disease or injury or where a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD, tinnitus, bilateral hearing loss, left facial gunshot wound scar residuals, and bilateral forearm shrapnel wound residuals with scars.  Aggravation of a nonservice-connected disability results when the disability is increased in severity beyond its natural progression.  38 C.F.R. 3.310(b).

Service treatment records do not indicate a recurrent heart disorder.  A recurrent cardiovascular disorder was not shown for many years after service separation.

A May 2008 VA cardiology treatment record provides a prior medical history of CAD, CHF, and CABG.  The examiner opined that the Veteran's "ensuing stress related disorder along with his other underlying risk factors has certainly contributed to the progression of his heart disease."

In a May 2008 VA treatment record, the Veteran's treating physician said that the Veteran's "very heavy smoking history could as likely as not have been a manifestation of the PTSD."  The physician clarified that the Veteran's "heavy smoking [history] is almost certainly a factor in the [Veteran's] known [CAD] and suspected severe [COPD], it is my opinion that his current disability that stems from dyspnea on exertion and dyspnea at rest is related to his military service-related PTSD."

An October 2008 VA examination report states that the Veteran's CAD "is less likely as not (less than 50/50 probability) caused by or a result of his [service-connected] PTSD."  The examiner did not discuss whether the Veteran's PTSD aggravated his CAD and did not address the opinions provided in the May 2008 VA treatment records. 

In a March 2010 VA examination report, the examiner stated that it is unlikely that the Veteran's PTSD caused his CAD.  However, the examiner concluded that there is "clinical retrospective data [suggesting] worse clinical cardiac outcomes in patients with CAD if they have depression/PTSD.  So one can argue that chances are that the PTSD for which he is currently service connected (and depression, which he endorses) make him more likely to suffer from cardiac events in the future."  In an August 2010 addendum to the March 2010 examination report, the examiner clarified that "[t]here is nothing in the clinical literature to indicate exactly to what extent PTSD may aggravate cardiac problems.  All we have is data suggesting a correlation between having PTSD or adverse cardiac events.  To comment on how extensive this effect/aggravation is would be guessing."  

Neither 38 U.S.C. § 1103(a), which prohibits service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service, nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003).

The probative evidence of record is in equipoise as to whether the Veteran's CAD, CABG residuals, and CHF were aggravated by his service-connected PTSD.  While the report of the October 2008 VA examination indicates that there is no relationship, the other examiners were in favor of such a connection.

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence is at least in equipoise as to whether the Veteran's CAD, CABG residuals, and CHF was aggravated by his service-connected PTSD, service connection is warranted.


ORDER

Service connection for a heart disability manifested by CAD, CABG residuals, and CHF is granted.


REMAND

The Veteran asserts that service connection for a pulmonary disorder is warranted because his physicians found that his cigarette smoking was a manifestation of his PTSD and it precipitated his pulmonary disorder.

The nature of the Veteran's recurrent pulmonary disorder and its relationship to his service-connected disorders is in conflict.  The Veteran's pulmonary disorder has been variously diagnosed.  The report of the March 2010 VA examination states a diagnosis of pulmonary hypertension and states that "per his most recent [pulmonary function test] on [November 2008], he does not have COPD."  A January 2010 VA treatment record, however, states that the Veteran has "[c]hronic dyspnea: [p]ossibly secondary to [pulmonary hypertension secondary to right heart failure] and deconditioning.  Other [differential diagnoses] broad including restrictive lung disease secondary to body habitus, [COPD secondary] to tobacco use, interstitial lung disease, CHF."  A home health note from July 2012 states a diagnosis of COPD.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA examination is needed to adequately determine the nature and etiology of the Veteran's recurrent pulmonary disorder and its connection, if any, to service and/or his service-connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA pulmonary examination to obtain an opinion as to the nature and etiology of his recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should expressly state whether the Veteran has COPD.

The examiner should state whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pulmonary disorder was:

A.  caused by the Veteran's service-connected disabilities, including his now-service-connected recurrent heart disorder.

B.  aggravated (increased in severity beyond its natural progression) by the Veteran's service-connected disabilities.

Service connection is currently in effect for PTSD, CAD, CABG residuals, CHF, tinnitus, bilateral hearing loss, left facial gunshot wound scar residuals, and bilateral forearm shrapnel wound residuals with scars.

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


